Alpine Series Trust On behalf of the Class A Shares of each Series of the Trust Supplement dated January 23, 2012 to the Prospectusand Statement of Additional Information both dated December 30, 2011 IMPORTANT NOTICE TO INVESTORS Effective on January 3, 2012, the names of several series of the Trust changed as described in the table below. All references in the Trust’s current Prospectus and Statement of Additional Information to any of these entities are hereby amended to reflect such entity’s new name, as of the effective dates indicated in the tables below. Name Prior to January 3, 2012 New Name Effective January 3, 2012 Alpine Dynamic Balance Fund Alpine Foundation Fund Alpine Dynamic Financial Services Fund Alpine Financial Services Fund Alpine Dynamic Innovators Fund Alpine Innovators Fund Alpine Dynamic Transformations Alpine Transformations Fund The investment objective and principal investment strategies of each series of the Trust will remain the same. Please retain this Supplement for future reference.
